Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
Response to Amendment
This action is in response to applicant’s amendments and arguments filed 09/17/2021. Claims 1-13 are pending for examination.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2, line 1: “diameter ψ of the filament is” should read “diameter ψ of each filament”
  Appropriate correction is required.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (WO 2012/055677 A2).
Regarding claim 8, Cheng teaches an open, high elongation cord used for a pneumatic tire (Para. [0060]; claim 10) used in a 0 degree belt layer (band with cord that is helically wound) (Para. [0060]; claim 10) in which a tread is a fundamental component. The cord has a single-stranded structure (Fig. 2a; Para. [0053]) in which filaments formed from steel (Para. [0053]) are stranded and the number of filaments is five or six (Fig. 2a, Para. [0053]), wherein in a cross-section perpendicular to a direction in which the cord extends (Fig. 2a), ϕ represents a diameter of a smallest circle that surrounds the cross-section of the filaments (Annotated large circle in figure 2a reproduced below) and ψ represents a diameter of each filament (Smaller circle in figure 2a annotated and reproduced below).

    PNG
    media_image1.png
    173
    201
    media_image1.png
    Greyscale

Cheng teaches that the cord is an open structure, high elongation cord (Para. [0051]) which are consistent with having large ratios between the cord and the filament diameter. As shown in figure 2a, there is gap that is formed between the filaments. For this cord, the diameter of the filaments, ψ, is 0.26 mm and the diameter of the steel cord, ϕ, is 1.68 mm (Para. [0053]). These measurements mean that .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (JP 2011162023 A, with English Machine Translation) in view of Okamoto (JP H06346386 A, with English Machine Translation).
Regarding claim 1, Ono teaches a pneumatic tire (Para. [0008]) comprising a tread (Fig. 1, Ref. Num. 1) and a band (Fig. 1, Ref. Num. 8a, 8B) inward of the tread in a radial direction wherein the band includes a cord that is steel (Para. [0046]) and is helically wound (Para. [0039]). However, Ono does not teach that the cord is formed from three filaments where the a gap is formed between the filaments 
In an analogous art, Okamoto teaches a metal cord (Para. [0008]) for a rubber articles such as tires (Para. [0001], [0022]) that has a single-stranded structure in which the number of filaments is three (Fig. 1c; Para. [0021]) and where, ϕ, represents a diameter of a smallest circle that surrounds the cross-sections of the filaments and, ψ, represents a diameter of each filament (Illustrated on the recreated figure 1c below).

    PNG
    media_image2.png
    267
    212
    media_image2.png
    Greyscale

Okamoto also teaches that there is a gap formed between the filaments (Fig. 1c, Ref. Num. D). The diameter of the inscribed circle, D, is 0.29 mm (Para. [0029]) while the diameter of the filaments is 0.28 mm (Para. [0029]). Since the circle D is fully inscribed inside the filaments, the diameter of the cord, ϕ, will be the diameter of two filaments plus the diameter of D which is 0.86 mm. That means that the diameter ϕ will have to be greater than 3.071 times the diameter ψ which is within the range of 3 to 6 required by the instant claims. Okamoto also teaches that the cord has an initial elongation of 0.90 to 1.6% (Para. [0012]). Okamoto does not expressly disclose a value of 0.1% to 1.5%; however, it would have been obvious to a person of ordinary skill in the art to configure the initial elongation of the cord within the claimed range since Okamoto discloses the initial elongation of the cord as between 0.90% and 1.6% (Para. [0012]), said range overlapping the claimed range.

	Regarding claim 2, Okamoto teaches that the diameter of the filaments is 0.28 mm [Para. [0029]) thus meeting the instant limitation of 0.15mm to 0.35 mm.
Regarding claim 3, Ono in view of Okamoto teaches a cord that has the same structure and material as claimed in claim 1. Due to these similarities and that the claimed tensile strength properties aren’t based on how the cord is constructed, one of ordinary skill in the art would reasonably expect that the cord taught by Ono in view of Okamoto would have similar tensile strength properties to the claimed cord and would also have a close point of not less than 30 N.
Regarding claim 4, Ono in view of Okamoto teaches a cord that has the same structure and material as claimed in claim 1. Due to these similarities and the fact that the claimed compressive strength properties aren’t based on how the cord is constructed, one of ordinary skill in the art would reasonably expect that the cord taught in Ono in view of Okamoto would have similar compressive strength properties to the claimed cord and would therefore have a yield point of not less than 150 N.
Regarding claim 5, Ono teaches that the band includes a center portion (Fig. 3a, Ref. Num. a) and a pair of side portions (intermediate region) (Fig. 3a, Ref. Num. b) disposed outward of the center portion wherein the elasticity of the cord is different in the central region and the intermediate regions (Para. [0022]) which means that the initial elongation will also be different. 
Regarding claim 6, Ono teaches that an angle of the cord is 0° relative to the tire circumferential direction (Fig. 1, Ref. Num. 8a, 8b).

Regarding claim 8, Ono teaches a pneumatic tire (Para. [0008]) comprising a tread (Fig. 1, Ref. Num. 1) and a band (Fig. 1, Ref. Num. 8a, 8B) inward of the tread in a radial direction wherein the band includes a cord that is steel (Para. [0046]) and is helically wound (Para. [0039]). However, Ono does not teach that the cord is formed from four or five filaments where the a gap is formed between the filaments where the diameter ϕ is not less than 3.5 times the diameter ψ and not greater than seven times the diameter ψ.
In an analogous art, Okamoto teaches a metal cord (Para. [0008]) for a rubber articles such as tires (Para. [0001], [0022]) that has a single-stranded structure in which the number of filaments is five (Fig. 1a; Para. [0021]) and where, ϕ, represents a diameter of a smallest circle that surrounds the cross-sections of the filaments and, ψ, represents a diameter of each filament (Fig. 1a).
Okamoto also teaches that there is a gap formed between the filaments (Fig. 1a, Ref. Num. D1). The diameter of the inscribed circle, D1, is 0.58 mm (Para. [0026]) while the diameter of the filaments is 0.23 mm (Para. [0026]). Since the circle D1 is fully inscribed inside the outermost filaments, the diameter of the cord, ϕ, will be the diameter of two filaments plus the diameter of D1 which is 1.04 mm. That means that the diameter ϕ will have to be greater than 4.52 times the diameter ψ which is within the range of 3.5 to 7 required by the instant claims. Okamoto also teaches that the cord has an initial elongation of 0.90 to 1.6% (Para. [0012]). Okamoto does not expressly disclose a value of 0.1% to 1.5%; however, it would have been obvious to a person of ordinary skill in the art to configure the initial elongation of the cord within the claimed range since Okamoto discloses the initial elongation of the cord as between 0.90% and 1.6% (Para. [0012]), said range overlapping the claimed range.

Regarding claim 9, Ono teaches a pneumatic tire (Para. [0008]) comprising a tread (Fig. 1, Ref. Num. 1) and a band (Fig. 1, Ref. Num. 8a, 8B) inward of the tread in a radial direction wherein the band includes a cord that is steel (Para. [0046]) and is helically wound (Para. [0039]). However, Ono does not teach that the cord is formed from three filaments where the a gap is formed between the filaments where the diameter ϕ is not less than 3 times the diameter ψ and not greater than six times the diameter ψ.
In an analogous art, Okamoto teaches a metal cord (Para. [0008]) for a rubber articles such as tires (Para. [0001], [0022]) that has a single-stranded structure in which the number of filaments is three (Fig. 1c; Para. [0021]) and where, ϕ, represents a diameter of a smallest circle that surrounds the cross-sections of the filaments and, ψ, represents a diameter of each filament (Illustrated on the recreated figure 1c below).

    PNG
    media_image2.png
    267
    212
    media_image2.png
    Greyscale

Okamoto also teaches that there is a gap formed between the filaments (Fig. 1c, Ref. Num. D). The diameter of the inscribed circle, D, is 0.29 mm (Para. [0029]) while the diameter of the filaments is 0.28 mm (Para. [0029]). Since the circle D is fully inscribed inside the filaments, the diameter of the cord, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ono with Okamoto in order to have the band layer formed from the three filament cord taught by Okamoto. This modification will improve the bending rigidity of the tire while reducing the weight of cord used (Para. [0008]).
Also regarding claim 9, Ono in view of Okamoto teaches a cord that has the same structure and material as claimed. Due to these similarities and that the claimed tensile strength properties aren’t based on how the cord is constructed, one of ordinary skill in the art would reasonably expect that the cord taught by Ono in view of Okamoto would have similar tensile strength properties to the claimed cord and would also have a close point of not less than 30 N.
Regarding claim 10, Ono teaches a pneumatic tire (Para. [0008]) comprising a tread (Fig. 1, Ref. Num. 1) and a band (Fig. 1, Ref. Num. 8a, 8B) inward of the tread in a radial direction wherein the band includes a cord that is steel (Para. [0046]) and is helically wound (Para. [0039]). Ono also teaches that the band includes a center portion (Fig. 3a, Ref. Num. a) and a pair of side portions (intermediate region) (Fig. 3a, Ref. Num. b) disposed outward of the center that both have the same cord (Para. [0018]) where the elasticity of the cord is lower in the center portion than the side portions (intermediate portions) (Para. [0022]), which means that the initial elongation will be higher in the central portion than the side portions due to those being inversely related.

In an analogous art, Okamoto teaches a metal cord (Para. [0008]) for a rubber articles such as tires (Para. [0001], [0022]) that has a single-stranded structure in which the number of filaments is three (Fig. 1c; Para. [0021]) and where, ϕ, represents a diameter of a smallest circle that surrounds the cross-sections of the filaments and, ψ, represents a diameter of each filament (Illustrated on the recreated figure 1c below).

    PNG
    media_image2.png
    267
    212
    media_image2.png
    Greyscale

Okamoto also teaches that there is a gap formed between the filaments (Fig. 1c, Ref. Num. D). The diameter of the inscribed circle, D, is 0.29 mm (Para. [0029]) while the diameter of the filaments is 0.28 mm (Para. [0029]). That means that the diameter ϕ will have to be greater than three times the diameter ψ which is within the range of 3 to 6 required by the instant claims. Okamoto also teaches that the cord has an initial elongation of 0.90 to 1.6% (Para. [0012]). Okamoto does not expressly disclose a value of 0.1% to 1.5%; however, it would have been obvious to a person of ordinary skill in the art to configure the initial elongation of the cord within the claimed range since Okamoto discloses the initial elongation of the cord as between 0.90% and 1.6% (Para. [0012]), said range overlapping the claimed range.

Regarding clam 11, Ono teaches that the center portion and the side portions (intermediate portions) include the same cord (Para. [0018]).
Regarding claims 12 and 13, Ono teaches that the band of a tire includes a center portion (Fig. 3a, Ref. Num. a) and a pair of side portions (intermediate region) (Fig. 3a, Ref. Num. b) disposed outward of the center that both have the same cord (Para. [0018]) where the elasticity of the cord is lower in the center portion than the side portions (intermediate portions) (Para. [0022]), which means that the initial elongation will be higher in the central portion than the side portions due to those being inversely related.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng (WO 2012/055677 A2).
Regarding claim 9, Cheng teaches an open, high elongation cord used for a pneumatic tire (Para. [0060]; claim 10) used in a 0 degree belt layer (band with cord that is helically wound) (Para. [0060]; claim 10) in which a tread is a fundamental component. The cord has a single-stranded structure (Fig. 2a; Para. [0053]) in which filaments formed from steel (Para. [0053]) are stranded and the number of filaments is five or six (Fig. 2a, Para. [0053]), wherein in a cross-section perpendicular to a direction in which the cord extends (Fig. 2a), ϕ represents a diameter of a smallest circle that surrounds the cross-section of the filaments (Annotated large circle in figure 2a reproduced below) and ψ represents a diameter of each filament (Smaller circle in figure 2a annotated and reproduced below).

    PNG
    media_image1.png
    173
    201
    media_image1.png
    Greyscale

Cheng teaches that the cord is an open structure, high elongation cord (Para. [0051]) which are consistent with having large ratios between the cord and the filament diameter. As shown in figure 2a, there is gap that is formed between the filaments. For this cord, the diameter of the filaments, ψ, is 0.26 mm and the diameter of the steel cord, ϕ, is 1.68 mm (Para. [0053]). These measurements mean that the diameter ϕ is 6.46 times the diameter ψ, which is within the range of 3.5 to 7 times the diameter  ψ required by the instant claims. Cheng also teaches that the elongation at 20 N, which is where the initial elongation is measured in the application, is 1.33% (Para. [0053]), which is within the range of 0.4% and 1.5% required by the instant claim. Regarding the tensile force, Cheng teaches a cord that has the same structure and material as claimed in earlier in claim 9. Due to these similarities and that the claimed tensile strength properties aren’t based on cord construction, one of ordinary skill in the art would assume that the cord taught in Cheng would have similar strength properties to the claimed cord and would also have a close point of not less than 30 N.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (WO 2012/055677 A2) as applied to claims 8 and 9 above, and further in view of Okamoto (JP H06346386 A).
Regarding claims 12 and 13, Cheng does not teach that the band includes a center portion and a pair of side portions where the initial elongation is higher in the center portion.
In an analogous art, Ono teaches that the band of a tire includes a center portion (Fig. 3a, Ref. Num. a) and a pair of side portions (intermediate region) (Fig. 3a, Ref. Num. b) disposed outward of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Cheng with Ono in order to have a center portion and a pair of side portions where the central portion has a lower elasticity of the cords. This modification will reduce the tension load on the more outside region to improve fatigue durability of the cord (Para. [0040]).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive. Applicant argues that Fig. 4 of Cheng cannot be relied upon for its scale. While Cheng doesn’t mention if the figures are drawn to scale, Cheng teaches a steel cord that is an open cord for good rubber penetration that can have 3 to 7 filaments. Based on that the figure shows the diameter of the cord as being greater than three times the diameter of the filament, that the diameter of other cords given in the reference are greater than three times the diameter of the filament (Para. [0053]), and that the invention is for an open cord to allow better rubber penetration, the drawings would have suggested that the diameter of the cord is within the range required by the claims. For claim 8, applicant argues that Fig. 2a in Cheng does not disclose a gap with filament and cord diameters within the required range. Fig. 2a shows a cross-section of a six filament cord according to the invention showing a gap between the filaments and using the diameters from Para. 0053, Cheng shows that the cord diameter ϕ is 6.46 times the filament diameter ψ which is within the range of the claims an in order for the cord to .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        



/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749